Case 2:17-cv-02651-GMN-EJY Document 48-3 Filed 09/03/19 Page 1 of 2




                     EXHIBIT C
          Order dismissing Case No. 2:17-CV-574-JRG
      Case 2:17-cv-02651-GMN-EJY Document 48-3 Filed 09/03/19 Page 2 of 2


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHAUU DIVISION


 SWITCH, LTD.,
                   Plaintiff,
 V



 ALIGNED DATA CENTERS LLC and                      CIVIL ACTION NO. 2:17-CV-574-JRG
 MTEC^OLOGY INC.,
                                                   JURY TRIAL DEMANDED
                   Defendants.


 ALIGNED DATA CENTERS,LLC,
 ALIGNED DATA CENTERS(DEW), LLC‫؛‬
 and ALIGNED DATA CENTERS
 (PHOENIX), LLC,
                    Counterclaim-Plaintiffs,
 V.




 SWITCH, LTD.,
                    Counterclaim-Defendant.


                                           ORDER


       Before the Court is the Parties’ Joint Motion to Dismiss Pursuant to Rule 41(a)(2) (Dkt.

No. 79). Having considered the Joint Motion, the Court finds that the Motion should be and

hereby is GRANTED. It is ORDERED that all claims by Switch against Aligned asserted in

Switch Ltd.’s First Amended Complaint (Dkt. No. 57), and all counterclaims by Aligned against

Switch asserted in Aligned’s Answer and Counterclaims (Dkt. No. 72) to that First Amended

Complaint are DISMISSED WITH PREJUDICE. The Clerk is directed to CLOSE this case.

       So ORDERED and SIGNED this 9th day of July, 2018.
